 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8

 9 UNITED STATES OF AMERICA,                        2:19-CR-017-APG-VCF

10                  Plaintiff,                     Final Order of Forfeiture

11         v.

12 JOHN BADEA,

13                  Defendant.

14         This Court found that John Badea shall pay the in personam criminal forfeiture
15 money judgment of $146,311.27 pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2); 18

16 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(p). Criminal

17 Indictment, ECF No. 19; Plea Agreement, ECF No. 65; Change of Plea, ECF No. 67;

18 Preliminary Order of Forfeiture, ECF No. 70.

19         This Court finds that on the government’s motion, the Court may at any time enter
20 an order of forfeiture or amend an existing order of forfeiture to include subsequently

21 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

22 32.2(b)(2)(C).

23         The in personam criminal forfeiture money judgment amount of $146,311.27
24 complies with Honeycutt v. United States, 137 S. Ct. 1626 (2017).

25         THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
26 the United States recover from John Badea the in personam criminal forfeiture money

27 judgment of $146,311.27, not to be held jointly and severally liable with any codefendants

28 and the collected money judgment amount between the codefendants is not to exceed
 1   $149,101.26 pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2); 18 U.S.C. § 981(a)(1)(C)

 2   with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(p).

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 4   copies of this Order to all counsel of record and three certified copies to the United States

 5   Attorney’s Office, Attention Asset Forfeiture Unit.

 6                   June 1
            DATED _____________________, 2021.

 7

 8

 9                                               ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
